 GROVES-GRANITEGroves-Granite, a Joint Venture and Leroy C.BaublitzCarpenters Local No. 2205, United BrotherhoodCarpenters & Joiners of America and LeroyBaublitz. Cases 19-CA-8454 and 19-CB-2640ofC.September 27, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn April 19, 1977, the National Labor RelationsBoard issued its Decision and Order' in thisproceeding in which it found that the RespondentUnion had violated Section 8(b)(IXA) of the Act byfailing to adequately represent Leroy C. Baublitz, theCharging Party, after his discharge from ChausseeCorporation. In setting forth certain remedial provi-sions, the Board additionally adopted the Adminis-trative Law Judge's recommendation that it retainjurisdiction over this matter in order to reconsiderthe remedy and provide further appropriate affirma-tive provisions should those specified prove ineffec-tive.2On July 18, 1977, the General Counsel filed hismotion to reopen the proceeding for the issuance of asupplemental decision and order. The GeneralCounsel alleges that the Respondent Union hascontinued in its failure to represent Baublitz and thatthe Respondent Union should therefore be orderedto make Baublitz whole for any loss of earnings hehas suffered as a result of his discharge fromChaussee Corporation.3Respondent Union filed ananswer to the General Counsel's motion in which itrequests that the Board issue a supplemental decisionand order discharging it from any further obligationto pursue Baublitz' grievance against ChausseeCorporation, or, in the alternative, to advise it as tothe proper course of action to take in an effort tocomply with the Board's original order.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.In its Decision and Order, the Board ordered theRespondent Union to "promptly request of ChausseeCorporation that it submit to grievance proceedingsconcerning the propriety of Chaussee's discharge ofLeroy C. Baublitz." The General Counsel's motioni 229 NLRB 56 (1977).2 In this regard, the Board determined that it would be appropriate toretain jurisdiction in order to entertain a motion to reopen the proceeding,after exhaustion of the grievance process, to resolve any questions ofeconomic detriment occurring to Baublitz by reason of the RespondentUnion's failure to represent him.232 NLRB No. 58and supporting documents show that the RespondentUnion has requested Chaussee Corporation toconsider a grievance concerning Baublitz' dischargeand to take such grievance to arbitration. However,Chaussee Corporation has refused to entertain suchrequests, claiming that the discharge is not cogniza-ble under the grievance and arbitration process in theapplicable collective-bargaining contract. Further-more, additional documents reveal that RespondentUnion agrees with the position taken by ChausseeCorporation. Thus, no grievance has been processedor is currently being considered concerning thepropriety of Baublitz' discharge under the applicablebargaining agreement.In its answer to the General Counsel's motion,Respondent Union contends that it pursued Bau-blitz's discharge with Chaussee Corporation, but thatits overtures to Chaussee Corporation have beenrejected. Thus, Respondent Union argues that it hasfulfilled the obligation imposed on it by the Board,and that it should be released from any furtherobligation, both legal and monetary, to pursue thismatter further, as there has been no determinationthat Baublitz' discharge was, in fact, unlawful.As the Board indicated in its initial Decision, thereappeared the possibility that the Order then issuedwould not make Baublitz whole for RespondentUnion's unlawful refusal to represent him concerninghis discharge from Chaussee Corporation. It was forthis reason that the Board determined to retainjurisdiction over this matter. The Board's Order didnot merely involve making a request of ChausseeCorporation to submit to grievance proceedings and,in the event it refused such proceedings, for theUnion to cease its efforts on behalf of Baublitz.Rather, it contemplated that the entire grievanceprocedure outlined in the applicable bargainingagreement be followed to its conclusion, with theRespondent Union under the affirmative duty totake whatever steps were necessary to effectuate theBoard's Order. Insofar as the papers before us show,the Respondent Union has taken no effective steps tofulfill its obligation of fair representation so as toremedy its unlawful conduct with respect to Bau-blitz; such as, for example, bringing a proceedingunder Section 301 of the Act in order to obtain adetermination of the contractual propriety of Bau-blitz' discharge. Failing in this, Respondent Unioncannot now be heard to claim that there has been nodetermination that the discharge of Baublitz wasunlawful.3 In the alternative, the General Counsel requests that RespondentUnion be ordered to proceed to take Baublitz' grievance to arbitration Inview of our disposition of the proceeding herein, we find it unnecessary torule upon the alternative motion.381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurthermore, contrary to the Respondent Union'sagreement with Chaussee Corporation that thedischarge is not cognizable under the contract, theAdministrative Law Judge noted in his Decision thatno contention had been made that the discharge wasnot a suitable matter for the grievance and arbitra-tion process of the contract. As the Board found inits original Decision, it was the Respondent Union'sunlawful denial of fair representation which createdthe indeterminate situation concerning Baublitz'status.In these circumstances, both the equities and theproper and effective realization of the statutorypolicy require that the Respondent Union bear theburden of the ambiguities which it has created by itsillegal acts.4Consequently, we shall order that itmake Baublitz whole for any loss of earnings he mayhave suffered as a result of his dicharge fromChaussee Corporation on or about October 30, 1975,less net interim earnings during such period, inaccordance with the formula set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), withinterest to be computed in the manner prescribed inFlorida Steel Corporation, 231 NLRB No. 117(1977),5 from the time he requested the Union topresent a grievance on his behalf concerning thatdischarge until the date on which Baublitz obtainedemployment at Groves-Granite.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the RespondentUnion, Carpenters Local No. 2205, United Brother-hood of Carpenters & Joiners of America, Wenat-chee, Washington, its officers, agents, and represen-tatives, shall:I. Cease and desist from:(a) Failing to represent Leroy C. Baublitz or anyother employee adequately in grievance matters, bydisparaging the cause to management officials; byabandoning interest in the grievance based uponconsiderations that are arbitrary, in bad faith, ordiscriminatory; or by giving misleading informationto the aggrieved employee concerning the Union'sposition in the matter.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Make Leroy C. Baublitz whole for any loss ofearnings he may have suffered as a result of hisdischarge from Chaussee Corporation on or aboutOctober 30, 1975, less net interim earnings, withinterest on the amount of such loss, in the manner setforth in this Supplemental Decision, from the timeBaublitz requested the Union to present a grievanceon his behalf concerning that discharge until the timehe obtained employment at Groves-Granite.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its offices, meeting halls, and hiring hallscopies of the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 19, after being dulysigned by an authorized representative of CarpentersLocal No. 2205, United Brotherhood of Carpenters& Joiners of America, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices tomembers are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d) Furnish the Regional Director for Region 19signed copies of said notice for posting by ChausseeCorporation, if willing, in places where notices toemployees are customarily posted.(e) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps Respondent Union has taken to complyherewith.4 See Local 485, International Union of Electrical, Radio & MachineWorkers, AFL-CIO (Automotive Plating Corp.), 170 N LRB 1234 (1968), and183 NLRB 1286(1970).5 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail to represent Leroy C.Baublitz or any other employee adequately ingrievance matters, by disparaging the cause tomanagement officials; by abandoning interest inthe grievance based upon considerations that arearbitrary, in bad faith, or discriminatory; or bygiving misleading information to the aggrieved382 GROVES-GRANITEemployee concerning the Union's position in thematter.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise of therights guaranteed them in Section 7 of the Act.WE WILL make Leroy C. Baublitz whole for anyloss of earnings he may have suffered as a resultof his discharge from Chaussee Corporation on orabout October 30, 1975, less net interim earnings,with interest on the amount of such loss, from thetime Baublitz requested us to present a grievanceon his behalf concerning that discharge until thetime he obtained substantially equivalent employ-ment.CARPENTERS LOCAL No.2205. UNITEDBROTHERHOOD OFCARPENTERS & JOINERSOF AMERICA383